DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the AFCP 2.0
Applicant has amended claims 1-21 in the amendment filed on 12/8/2021. Claims 1-21 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 12/8/2021 with respect to claims 1-21 have been fully considered and are persuasive. The objection and rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
maintaining a search index for identity management artifacts utilized in identity management of a distributed enterprise computing environment and determined based on identity management data obtained from one or more source systems in the distributed enterprise computing environment, the search index comprising a document for each of the identity management artifacts;
determining a set of the identity management artifacts utilized in identity management in the distributed enterprise computing environment based on a specified criteria;
obtaining a tag to associate with the set of the identity management artifacts, wherein the tag was received at the identity management system; and
indexing the tag in the search index in association with each of the set of identity management artifacts substantially in real-time, wherein indexing the tag in association with the each of the set of identity management artifacts comprises determining the document for each of the set of identity management artifacts and storing the tag in each of the documents for each of the set of identity management artifacts, thereby allowing the set of identity management artifacts to be searched using the tag and the search index”, as recited in the independent claims 1, 8 and 15.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/28/2022